Exhibit 10.1


SMART BALANCE, INC. STOCK AND AWARDS PLAN


AMENDED STOCK OPTION AGREEMENT

To:    «Name» (“you”)

        Smart Balance, Inc. (the “Company”) previously granted you a stock
option award (“Prior Award”), effective «Grant_Date» (the “Grant Date”) under
the terms of the Smart Balance, Inc. Stock and Awards Plan (the “Prior Plan”).
The Prior Plan was amended and restated effective August 7, 2008 in the form of
the Amended and Restated Smart Balance, Inc. Stock and Awards Plan (“Plan”),
which is incorporated into this Agreement by reference. The Award evidenced by
this Agreement (the “Option”) amends, restates, and supersedes the Prior Award
in all respects in order to bring the Prior Award into compliance with Section
409A of the Internal Revenue Code. It is the intent of the parties that this
Option shall not be treated as the grant of a new Award or result in the
addition of a deferral feature to the Prior Award for purposes of Section 409A
of the Code and Treas. Reg. §§1.409A-1(b)(5)(v), but rather is intended as and
shall be construed as an amendment to the Prior Award that does not provide a
direct or indirect reduction in the exercise price or any additional deferral
feature.

        Initially capitalized terms used in this Agreement and defined in the
Plan shall have the meanings given to such terms in the Plan. Copies of the Plan
are available from the Compensation Committee of the Company’s Board of
Directors (“Committee”).

1. Option Grant.


        Your Option permits you to purchase, on the terms and conditions set
forth in this Agreement, the number of shares (the “Option Shares”) of the
Company’s common stock (the “Common Stock”), at the exercise price (the
“Exercise Price”) set forth in the following table.

Number of Option Shares

--------------------------------------------------------------------------------

Exercise Price Per Option Share

--------------------------------------------------------------------------------


«Total_Options» «Exercise_Price»


2. Option Type.


        Your Option is a non-qualified stock option and is intended to conform
in all respects with the Plan. This Option is not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

3. Term of Option.


        As a general matter, your right to exercise the Option will expire on
the tenth anniversary of the Grant Date (the “Expiration Date”). As provided
below, your right to exercise the Option may expire prior to the Expiration
Date, if you die or your employment with the Company terminates.

--------------------------------------------------------------------------------

4. Vesting.


        You may exercise the Option only to the extent that the Option is
vested. The Option with respect to «TimeVested_Options» Shares (“Time Vested
Award”) will vest over time and with respect to «PriceVested_Options» Shares
(“Price Vested Award”) will vest based on the closing price of the Company’s
common stock during the term of the Option.

        Time Vested Award. Your right to exercise the Time Vested Award will
vest over time in accordance with the following schedule, provided you are
employed with the Company or any of its Subsidiaries (collectively, the “Smart
Balance Companies”) on the applicable Anniversaries of the Grant Date listed
below.

Anniversary of Grant Date

--------------------------------------------------------------------------------

Vested Percentage of Award

--------------------------------------------------------------------------------

1st Anniversary 25% 2nd Anniversary 50% 3rd Anniversary 75% 4th Anniversary 100%

        Price Vested Award. Your right to exercise the Price Vested Award will
vest or not depending on the closing price of the Company’s common stock. Fifty
percent (50%) of the Price Vested Award will vest if the closing price for a
share of Company common stock is at least $16.75 per share for any twenty (20)
of thirty (30) consecutive trading days during the term of the Option and fifty
percent (50%) of the Price Vested Award will vest if the closing price for a
share of Company common stock is at least $20.25 per share for any twenty (20)
of thirty (30) consecutive trading days during the term of the Option.

        Except as otherwise provided in Section 7 below, if your employment with
the Smart Balance Companies terminates you will forfeit that portion of the
Award that is not vested on the date of your termination.

5. Change in Control Vesting.


        In the event that a Change of Control occurs with respect to the
Company, any portion of your Option that is not vested shall vest, and become
exercisable, upon such Change in Control.

6. Exercise.


        Prior to the Expiration Date and at any time during your employment with
the Smart Balance Companies, you may exercise all or a portion of your Option,
to the extent vested, by designating the number of Option Shares to be acquired
in accordance with the exercise procedures established by the Committee from
time to time. Your right to exercise the Option to the extent vested following
the date your employment terminates will depend on the reason for such
termination, as described in Section 7 below.

- 2 -

--------------------------------------------------------------------------------

        You must pay to the Company at the time of exercise the sum of (i) the
full amount of the Exercise Price for the number of Option Shares to be acquired
and (ii) an amount equal to the aggregate minimum federal, state and local
income and employment taxes that the Company is required to withhold and deposit
on behalf of you with respect to your exercise (“Tax Obligation”).

        You may elect to pay the Exercise Price or your Tax Obligation by having
the Company reduce the number of Option Shares you receive upon such exercise.
Alternatively, you may pay the Exercise Price or your Tax Obligation:

        a.     in cash;


        b.     by surrendering to the Company previously acquired shares of
Common Stock having a Fair Market Value at the time of exercise equal to the
Exercise Price or Tax Obligation; or


        c.     to the extent permitted by applicable law, by delivery of
irrevocable instructions to a broker to (1) promptly deliver to the Company the
amount of sale proceeds from the Option Shares or other proceeds to pay the
Exercise Price or the Tax Obligation, and (2) deliver to you the balance of the
Option Share proceeds in the form of cash or shares of Common Stock.


        If you pay the Exercise Price or your Tax Obligation by surrender of
shares of Common Stock, you must also submit proof acceptable to the Company
substantiating your ownership of those shares. The value of previously acquired
shares of Common Stock used to pay the Exercise Price (either directly or by
attestation) of the Option Shares to be acquired or your Tax Obligation shall be
equal to the aggregate Fair Market Value of such previously acquired shares of
Common Stock on the date of the exercise. Your Option will be considered finally
exercised on the date on which your payment of the Exercise Price and Tax
Obligation is received by the Company. By exercising any portion of the Option,
you are accepting all of the terms and conditions specified in this Agreement.

7. Impact of Termination of Employment on Option.


        Except as otherwise expressly provided in this Section 7 or otherwise
agreed to by the Committee, if your employment with the Smart Balance Companies
terminates, (i) you will forfeit that portion of your Option that is not vested
on the date of your termination and (ii) you will have a limited period in which
to exercise such portion of any Option as was vested on the date of your
termination. The Committee, in its sole discretion, shall be authorized to
determine the nature of any termination of employment and your rights under this
Section 7 as a result of such termination and such determination shall be
binding for all purposes under this Section 7.

        (a)     Death or Disability. If you die or if the Company elects to
terminate your employment with the Smart Balance Companies due to your
Disability, (i) your Option to the extent not previously vested will vest and
become non-forfeitable as of the date of your death or the date your employment
terminates due to your Disability and (ii) your Option may be exercised
thereafter at any time that is both before the Expiration Date and within one
year of the date of your death or termination. To the extent not previously
exercised, your Option will terminate and may not be exercised after the earlier
of the Expiration Date or the first anniversary of the termination of your
employment due to your permanent disability.

- 3 -

--------------------------------------------------------------------------------

        Your employment will be considered to have been terminated due to your
Disability if the Board determines, in its sole discretion, that at the time
your employment terminates you were unable to perform any material portion of
your assigned duties and responsibilities, with or without accommodation, due to
a mental or physical condition that is expected to last indefinitely. In making
this determination, the Committee may rely upon such information as it deems
necessary or appropriate.

        (b)     Voluntary Termination. If you voluntarily terminate your
employment with the Smart Balance Companies, (i) your Option to the extent not
previously vested will terminate and be forfeited as of the date your employment
terminates and (ii) your Option, to the extent vested, may be exercised during
the 90 day period immediately following the date your employment terminates. Any
vested portion of the Option which remains unexercised will be forfeited, and
your right to exercise that portion of the Option shall terminate, on the 91st
day following the date your employment terminates.

        (c)     Involuntary Termination. If your employment with the Smart
Balance Companies is terminated by the Company other than for Cause, (i) your
Option to the extent not previously vested will terminate and be forfeited as of
the date your employment terminates and (ii) your Option, to the extent vested,
may be exercised during the 90 day period immediately following the date your
employment terminates. Any vested portion of the Option which remains
unexercised will be forfeited, and your right to exercise that portion of the
Option shall terminate, on the 91st day following the date your employment
terminates.

        d)     Termination for Cause. If your employment with the Smart Balance
Companies is terminated for Cause, your Option will be forfeited and your right
to exercise the Option, whether or not vested, shall terminate as of the date
your employment terminates.

        (e)     Non-Employee Option Holders. For purposes of this Agreement, (i)
with respect to an individual who is an independent member of the Board, the
terms “employee”, “employed” or “employment” shall refer to your service as a
member of the Board and (ii) with respect to option holders who are independent
service providers to the Company, the terms “employed” or “employment” shall
refer to the term of the service relationship between you and the Company.

8. Adjustments In Capitalization.


        In the event of any dividend or other distribution (in whatever form),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, or other
similar transaction or event that affects the Common Stock, the Committee shall
adjust the terms of the Option, to the extent necessary, in its sole discretion,
in order to prevent dilution or enlargement of the benefits or potential
benefits of the Option. However, in no event shall the Committee adjust the
terms of the Option in a manner which could cause the Option to be treated as
the grant of a new Option for purposes of Section 409A of the Code and Treas.
Reg. §§1.409A-2 through 1.409A-6 or cause the Company to incur a new
compensation charge for financial reporting purposes.

- 4 -

--------------------------------------------------------------------------------

9.     Rights as a Stockholder.

        You will have no rights as a stockholder with respect to any Option
Shares until and unless you exercise the Option and shares of Common Stock have
been transferred to you.

10. Public Offer Waiver.


        By executing this Agreement, you acknowledge and confirm your
understanding that your rights under the Plan arise strictly from your status as
an employee of or service provider to the Smart Balance Companies and that the
Company’s grant of the Option to you is not an offer of securities made to the
general public.

11. Transferability of Option Shares.


        You hereby agree not to offer, sell or otherwise attempt to dispose of
any Common Stock covered by the Option Shares in a way which would: (i) require
the Company to file any registration statement with the Securities and Exchange
Commission (or any similar filing under state law or the laws of any other
country) or to amend or supplement any such filing or (ii) violate or cause the
Company to violate the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions on any Common Stock you may
receive as a result of your exercise of the Option.

12. Conformity with the Plan.


        This Option is intended to conform in all respects with, and is subject
to, all applicable provisions of the Plan. Inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. By accepting your Option, you agree to be bound by the terms and
conditions of this Agreement, the Plan, and any and all conditions established
by the Company in connection with Options issued under the Plan. You also
understand that this Agreement does not give you any legal or equitable right
(other than those rights constituting the Agreement itself) against the Smart
Balance Companies directly or indirectly, or give rise to any cause of action at
law or in equity against the Smart Balance Companies.

13. Interpretations.


        Any dispute, disagreement or question which arises under, or as a result
of, or in any way relates to the interpretation, construction or application of
terms of this Agreement or the Plan will be determined and resolved by the
Committee or its authorized delegate. The Committee’s determination or
resolution will be final, binding and conclusive for all purposes.

- 5 -

--------------------------------------------------------------------------------

14. No Rights to Continued Employment or Future Awards.


        You hereby acknowledge and understand that this Option shall not form
part of any contract of employment between you and any of the Smart Balance
Companies. Nothing in the Agreement or the Plan confers on you any right to
continue in the employ of the Smart Balance Companies or in any way affects the
Smart Balance Companies’ right to terminate your employment without prior notice
at any time or for any reason. You further acknowledge that the Option is being
granted to you in consideration of your performance of future services for the
Smart Balance Companies and is not under any circumstances to be considered
compensation for services you performed for the Smart Balance Companies in the
past.

        You acknowledge and agree that the granting of your Option is at the
discretion of the Committee and that acceptance of your Option is no guarantee
that future Options will be granted under the Plan. Notwithstanding anything in
this Agreement or the Plan to the contrary, the Company may amend this Agreement
or the Plan, including but not limited to modifications to any of the rights
granted to you under this Agreement, without your consent, at such time and in
such manner as the Company may consider necessary or desirable, to reflect
changes in law. You also understand that the Company may amend, resubmit, alter,
change, suspend, cancel, or discontinue the Plan at any time without limitation.

15. Consent to Transfer Personal Data.


        You hereby acknowledge and consent to the collection, use, processing
and transfer of your personal data as described in this Section 15. You are not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide your consent may affect your ability to
participate in the Plan. As part of your employment with the Smart Balance
Companies, the Company may maintain certain personal information about you, that
may include your name, home address and telephone number, fax number, email
address, family size, marital status, sex, beneficiary information, emergency
contacts, passport / visa information, age, language skills, drivers license
information, date of birth, birth certificate, social security number or other
employee identification number, nationality, C.V. (or resume), wage history,
employment references, job title, employment or severance contract, current wage
and benefit information, personal bank account number, tax related information,
plan or benefit enrollment forms and elections, option or benefit statements,
any shares of stock or directorships in the Company, and details of all options
or any other entitlements to shares of stock awarded, canceled, purchased,
vested, unvested or outstanding in your favor (the “Data”). The Company
maintains the Data for the purpose of managing and administering the Plan. The
Smart Balance Companies may transfer Data amongst themselves as needed to
implement, administer and manage your participation in the Plan, and the Company
may also transfer Data to third parties assisting the Company in the
implementation, administration and management of the Plan. These third parties
may be located throughout the world, including within the United States. By
voluntarily acknowledging receipt of the Option Shares, you are authorizing
these third parties to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any transfer of the Data that
may be required to administer the Plan and/or to permit a broker, or other third
party you have chosen, to hold any shares of Company Common Stock you may
acquire pursuant to the Plan. You may, at any time, review the Data, require any
necessary amendments to it or withdraw your consent to its collection by
contacting the Company in writing; however, withdrawing your consent may affect
your ability to participate in the Plan.

- 6 -

--------------------------------------------------------------------------------

16. Miscellaneous.


        a)     Modification. The Committee (or its authorized delegate) shall
make all determinations regarding the number of Option Shares granted to you and
the conditions set forth in this Agreement. The Committee shall maintain a copy
of your Agreement in its records. The Committee may amend or modify this
Agreement in any manner, provided that the Committee would have had the
authority to do so under the Plan. However, no amendment or modification of this
Agreement shall impair your rights under this Agreement without your express
consent. Any such amendment, modification or supplementation of this Agreement
must be in writing and signed by both you and a representative of the Company.

        b)     Governing Law. This Agreement and the Plan shall be construed in
accordance with the laws of the State of Delaware, without reference to any
conflict of law principals.

        c)     Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns of you and the Company, whether so expressed or not.

        d)     Waiver. The failure of the Company to enforce at any time any
provision of this Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.

        e)     Severability. Whenever feasible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

        IN WITNESS WHEREOF, the undersigned have executed this Stock Option
Grant Notice and Agreement effective as of the day and year first above written.

COMPANY:
SMART BALANCE, INC.

By: _____________________________________________         Robert Gluck, Vice
Chairman


GRANTEE:

_____________________________________________ «Name»

- 7 -